    Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 1 of 7 PageID #:535



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UBIQUITI NETWORKS, INC.,                    )
                                            )
               Plaintiff,                   )
                                            )
        v.                                  )      No. 18-CV-5369
                                            )
CAMBIUM NETWORKS, INC.                      )      Judge Feinerman
CAMBIUM NETWORKS, LTD.                      )
BLIP NETWORKS, INC.                         )
WINNCOM TECHNOLOGIES, INC.,                 )
SAKID AHMED, and                            )
DMITRY MOISEEV,                             )
                                            )
               Defendants.                  )
     JOINT REPORT FROM RULE 26(f) CONFERENCE AND DISCOVERY PLAN

        Plaintiff Ubiquiti Networks, Inc. (“Ubiquiti”) and Defendants Cambium Networks, Inc.
(“Cambium”), Cambium Networks, Ltd., Blip Networks, Inc., Winncom Technologies, Inc., Sakid
Ahmed, and Dmitry Moiseev (“Defendants”), by and among the undersigned counsel, conferred
on the topics set forth in Rule 26(f) of the Federal Rules of Civil Procedure and the Northern
District of Illinois Standing Order Regarding Mandatory Initial Discovery Pilot Project (“MIDP”)
on October 2, 2018 and report as follows:

   A.          Nature of the Case

         1. Attorneys of Record, and lead trial counsel for each party.

 Plaintiff:                                       Defendants:

 MORGAN, LEWIS & BOCKIUS LLP                      MICHAEL BEST & FRIEDRICH, LLP

 Elizabeth B. Herrington                          Arthur J. Gollwitzer
 Zachary Ryan Lazar                               James P. Fieweger
 77 West Wacker Drive                             444 West Lake Street, Suite 3200
 Chicago, IL 60601-5094                           Chicago, Illinois 60606
 312.324.1000 (Telephone)                         312.222.0800 (Telephone)
 beth.herrington@morganlewis.com                  ajgollwitzer@michaelbest.com
 zachary.lazar@morganlewis.com                    jpfieweger@michaelbest.com
    Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 2 of 7 PageID #:536



 Robert C. Bertin (*lead trial counsel)              BAKER BOTTS L.L.P.
 1111 Pennsylvania Avenue, NW
 Washington, DC 20004-2541                           Hopkins Guy (*lead trial counsel)
 202.739.3000 (Telephone)                            Jon V. Swenson
 robert.bertin@morganlewis.com                       Karina Smith
                                                     1001 Page Mill Road
 Mark L. Krotoski                                    Bldg. 1, Suite 200
 1400 Page Mill Road                                 Palo Alto, CA 94304
 Palo Alto, CA 94304-1124                            650.739.7500 (Telephone)
 650.843.4000 (Telephone)                            hop.guy@bakerbotts.com
 mark.krotoski@morganlewis.com                       jon.swenson@bakerbotts.com
                                                     karina.smith@bakerbotts.com
 Amy M. Dudash
 1701 Market Street                                  Andrew D. Wilson
 Philadelphia, PA 19103                              1299 Pennsylvania Ave. NW
 215.963.5000 (Telephone)                            Washington, DC 20004
 amy.dudash@morganlewis.com                          (202) 639-1312 (Telephone)
                                                     andrew.wilson@bakerbotts.com
        2. Basis for federal jurisdiction.
        This Court has jurisdiction over Ubiquiti’s claims arising under the Computer Fraud and
Abuse Act, 18 U.S.C. § 1030, et seq. (“CFAA”), the claims arising under the Racketeer Influenced
and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”), the Lanham Act, 15 U.S.C. §
1125 et seq., and the Copyright Act, 17 U.S.C. § 101 et seq. pursuant to this Court’s federal
question jurisdiction under 28 U.S.C. § 1331. This Court also has supplemental jurisdiction over
all other claims asserted pursuant to 28 U.S.C. § 1367 because those claims are so related to the
claims brought under the federal statutes so as to form part of the same case or controversy.
        3. Nature of the claim(s) and any counterclaim(s), including the amount of
           damages and other relief sought.
        Ubiquiti asserts CFAA, RICO, Lanham Act, copyright infringement, trademark
infringement, Illinois Computer Crime Prevention Law, breach of contract, tortious interference,
unfair competition, intentional interference with prospective economic advantage, and
misappropriation claims. Ubiquiti seeks actual and treble damages for Defendants’ conduct in an
amount to be determined at trial as well as injunctive relief.
        4. Whether the defendants will answer the complaint or, alternatively,
           whether the defendant will otherwise plead to the complaint.
        Defendants intend to file a motion to dismiss the Complaint pursuant to Federal Rule of
Civil Procedure 12(b)(1) and (6) in addition to their answers to the Complaint in accordance with
the MIDP Project Standing Order.
        5. Principal legal and factual issues.
         The principal legal and factual issues center around Ubiquiti’s assertion of 15 claims for
relief against Defendants on the basis of allegations relating to Ubiquiti M-series devices, firmware
and associated licenses on the one hand, and Cambiums’ and other Defendants’ conduct with
respect to those M-series devices, firmware and licenses when in their possession and when

                                                 2
     Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 3 of 7 PageID #:537



deployed by Ubiquiti customers, on the other hand. Counts are asserted under the Computer Fraud
and Abuse Act (with seven subcounts); the Digital Millennium Copyright Act (with three
subcounts); the Illinois Computer Crime Prevention Law; the Copyright Act; the Lanham Act,
asserting theories of false advertising, trademark infringement and false designation of origin; the
Racketeering Influenced and Corrupt Organizations Act; and common law claims including breach
of contract, tortious interference with contract, unfair competition, intentional interference with
prospective economic advantage, trademark infringement, and misappropriation, with each count
involving unique legal issues related to the asserted claims. Key factual issues include, inter alia,
Cambium’s alleged creation and distribution of the Elevate Firmware to hack and replace Ubiquiti
firmware on Ubiquiti M-series devices, Defendants’ alleged copying, unauthorized access to and
use of Ubiquiti’s firmware in violation of Ubiquiti’s license agreements and copyrights, alleged
misrepresentations by Cambium in marketing of the Elevate Firmware, Cambium’s use of Ubiquiti
trademarks, the scope of Ubiquiti’s asserted copyrights and ownership of the same, and the
provisions of Ubiquiti’s asserted contracts.
         6. Status of Service.
        All Defendants have been served with process.
    B. Status of Proceedings to Date
        The Court has enlarged the page limits for briefing on Cambium’s motion to dismiss and
has set a deadline for serving MIDP disclosures for November 15, 2018.
    C. Discovery and Case Plan
        In order to facilitate discovery, the parties agreed that service of written discovery and other
non-filed documents would be effective if served on the parties via e-mail. The parties do not seek
to impose any limits on the scope of discovery provided in Federal Rules of Civil Procedure or the
Local Rules of the Northern District of Illinois, except as provided below with respect to
interrogatories and depositions. The parties discussed the potential for international discovery and
that there could be a schedule impact on discovery if it turns out that discovery in other countries
becomes necessary.
        The parties have agreed to the following limits on depositions and interrogatories:
    •   Absent a showing of good cause, each side is limited to 15 common interrogatories plus an
        additional 10 interrogatories per party group in the case when the interrogatories are
        served.1Absent a showing of good cause, each side is limited to a total of 35 hours of taking
        testimony by deposition upon oral testimony from any Rule 30(b)(6) and fact witness
        associated with [Plaintiff’s Proposal: “each party on the other side.”] [Defendants’
        Proposal: “the other side.”]
    •   Absent a showing of good cause, each side is limited to a total of [Plaintiff’s Proposal:
        “50 hours”] [Defendants’ Proposal: “35 hours”] of taking testimony by deposition upon
        oral examination from third-parties.




1
 As used herein “side” means Plaintiff or Defendants and “party” refers to individual parties. Cambium Networks,
Inc. and Cambium Networks, Ltd. are deemed one “party group” with all other parties constituting their own “party
group.”

                                                        3
    Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 4 of 7 PageID #:538



        1. Summary of discovery, formal and informal, that has already occurred.
         Cambium and Ubiquiti have each requested that the other party produce source code and
electronic information underlying certain allegations in the Complaint. For example, Defendants
have requested that Ubiquiti produce source code underlying registered copyrights it has identified
in the Complaint. Ubiquiti has requested production of source code corresponding to defendants’
Elevate firmware, all copies of Ubiquiti firmware in Defendants’ possession and electronic records
pertaining to downloading and reverse engineering Ubiquiti firmware. Neither party has
volunteered to produce these items, absent entry of a protective order with source code provisions.
The parties have not yet exchanged discovery to date. The parties plan for entry of a protective
order to protect confidential information and source code.
         Plaintiff’s Proposal
         Plaintiff proposes that discovery in the case proceed forthwith according to the schedule
below. Plaintiff alleges multiple independent torts committed by Defendants – specifically that
Cambium’s intentional creation, distribution and marketing of “Elevate” firmware to hack and
replace Ubiquiti firmware on Ubiquiti M-series devices violates license agreements, copyrights,
trademarks, and is based on false advertising, and the non-Cambium defendants’ complicit actions
with Cambium on these activities separately violates the Computer Fraud and Abuse Act, the
Copyright Act, Lanham Act and the other statutory and common law torts identified above in
Section A(5). Each count of the Complaint is based on separate acts of Defendants and there is no
“heart of the case” that lends itself to phasing discovery as suggested by Defendants. Phasing will
only delay discovery and relief for Plaintiff. For those reasons, Plaintiff proposes the case schedule
below, which it believes is consistent with the Court’s scheduling practices and which should allow
sufficient time for discovery to be completed. While Plaintiff has not moved for a preliminary
injunction, it is seeking an injunction to stop Cambium’s and Defendants’ ongoing and willful
misconduct.
         All of the information needed to be produced by the parties is accounted for in the proposed
schedule, including source code, as part of the mandatory disclosures and ESI to be produced, and
there is a mechanism for the parties to come to an agreement on a protective order and other issues
related to ESI by November 26th.
         Defendants’ Proposal
         Defendants propose that discovery in compliance with the MIDP be phased to focus on the
information at the heart of the complaint. Defendants propose an initial round of discovery by
January 18, 2019 under the MIDP on any remaining causes of action not dismissed by Defendants’
motion to dismiss that includes the following:
             • Mutual exchange of source code for the relevant Cambium and Ubiquity products.
             • Production of the entire Ubiquiti copyright registration and registration content that
                 is either held with the Library of Congress or forms any basis for the complaint.
             • Production of any Open Source Licenses relevant to this action.
             • Production of any evidence of direct access by Cambium of Ubiquiti source code
                 or reverse engineering of Ubiquiti’s code.
             • All versions of all of Ubiquiti’s license agreements that were in force at any time
                 during the relevant time frame.
             • Mutual exchange of high-level technical information from Ubiquiti and Cambium
                 relevant to the products at issue in the complaint.

                                                  4
    Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 5 of 7 PageID #:539



         Defendants propose the remainder of the information required by the MIDP and the
production of ESI (not addressed in the categories above), be completed by February 22, 2019 and
March 25, 2019, respectively.
         Defendants believe that the proposed phasing of critical discovery early on will assist in
resolving the claims in this case early. It will also avoid discovery on any of Ubiquiti’s 23 counts
that do not survive Defendants’ motion to dismiss. Ubiquiti’s proposed schedule setting a deadline
to complete fact discovery in January 2020 provides plenty of time to implement the phased
approach. If the Court declines to adopt Defendants’ approach, Defendants request an extension
of the time for the MIDP until after the Court rules on their motion to dismiss.
          2. Whether discovery will encompass electronically stored information, and the
             parties’ plan to ensure that such discovery proceeds appropriately.
        The parties discussed that discovery will encompass electronically stored information.
The parties discussed that they have instructed Ubiquiti and Cambium to preserve electronic
information relevant to the claims.
        Further, Counsel for Ubiquiti discussed the necessity of each Defendant to have
preserved all servers, logs of software downloads, laptop computers, cell phones, and voicemail
from (i) individuals named in the Complaint, (ii) those involved in the development of the
software for Ubiquiti devices including Elevate, (iii) servers, computers and other devices on
which Ubiquiti firmware or Cambium Elevate firmware has been downloaded, copied or used,
(iv) servers, computers and other devices involved in the issuance of licenses to Elevate
firmware, (v) and Ubiquiti devices in possession of defendants.
        Counsel for Defendants objected to this request and requested that Ubiquiti identify with
particularity what information it wanted preserved and why but was provided no response other
than the above general categories. Counsel for Defendants indicated that they had not yet
informed non-Cambium defendants of the necessity to preserve information.
        Ubiquiti explained on the Rule 26(f) call, and reiterates again here, that the following
information at least should be preserved by all defendants: copies of Ubiquiti firmware for M-
series devices, Ubiquiti M-series devices including any with Cambium “Elevate” firmware on
them, downloads of Ubiquiti firmware, and records of communications regarding Ubiquiti
firmware for M-Series devices, and Elevate firmware, in each defendant’s possession, custody or
control. All of this informationWh is germane to the claims. The parties have included a date in
the scheduling order by which the parties will submit an agreed ESI procedure.
         3. Proposed scheduling order.
       The parties have attached as Exhbit A hereto their competing scheduling proposals.
        4. Whether there has been a jury demand.
       Plaintiff has made a jury demand with its Complaint.
        5. Estimated Length of Trial.
       The parties estimate that the length of trial would be between 8-10 days.
   D. Settlement

        1. There are no outstanding settlement offers and discussions are not on-going at this
           time.

                                                 5
    Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 6 of 7 PageID #:540



        2. The parties request a settlement conference occur after initial disclosures and
           discovery (in March 2019).

   E. Magistrate Judge

           1. The parties do not consent to proceed before a magistrate judge for all purposes.

           2. To date, no matters have been referred to a magistrate judge for disposition.

Respectfully submitted,

 MORGAN, LEWIS & BOCKIUS LLP                           MICHAEL BEST & FRIEDRICH, LLP

 /s/ Elizabeth B. Herrington                           /s/ James P. Fieweger
 Elizabeth B. Herrington (IL Bar No. 6244547)          Arthur J. Gollwitzer (IL Bar No. 06225038)
 Zachary Ryan Lazar (IL Bar No. 6325727)               James P. Fieweger (IL Bar No. 6206915)
 77 West Wacker Drive                                  MICHAEL BEST & FRIEDRICH, LLP
 Chicago, IL 60601-5094                                444 West Lake Street, Suite 3200
 312.324.1000 (Telephone)                              Chicago, Illinois 60606
 312.324.1001 (Facsimile)                              312.222.0800
 beth.herrington@morganlewis.com                       ajgollwitzer@michaelbest.com
 zachary.lazar@morganlewis.com                         jpfieweger@michaelbest.com
 Robert C. Bertin (admitted pro hac vice)              BAKER BOTTS L.L.P.
 1111 Pennsylvania Avenue, NW
 Washington, DC 20004-2541                             Hopkins Guy
 202.739.3000 (Telephone)                              Jon V. Swenson
 202.739.3001 (Facsimile)                              Karina Smith
 robert.bertin@morganlewis.com                         1001 Page Mill Road
                                                       Bldg. 1, Suite 200
 Mark L. Krotoski                                      Palo Alto, CA 94304
 1400 Page Mill Road                                   650.739.7500 (Telephone)
 Palo Alto, CA 94304-1124                              hop.guy@bakerbotts.com
 650.843.4000 (Telephone)                              jon.swenson@bakerbotts.com
 650.843.4001 (Facsimile)                              karina.smith@bakerbotts.com
 mark.krotoski@morganlewis.com
                                                       Andrew D. Wilson
 Amy M. Dudash (admitted pro hac vice)                 1299 Pennsylvania Ave. NW
 1701 Market Street                                    Washington, DC 20004
 Philadelphia, PA 19103                                (202) 639-1312 (Telephone)
 215.963.5000 (Telephone)                              andrew.wilson@bakerbotts.com
 215.963.5001 (Facsimile)
 amy.dudash@morganlewis.com                            Attorneys for Defendants Cambium Networks,
                                                       Inc., Cambium Networks, Ltd., Blip Networks,
 Attorneys for Plaintiff Ubiquiti Networks, Inc.

                                                   6
Case: 1:18-cv-05369 Document #: 32 Filed: 10/12/18 Page 7 of 7 PageID #:541



                                        Inc., Winncom Technologies, Inc., Sakid
                                        Ahmed, and Dmitry Moiseev




                                    7
